              Case 21-14282-SMG                 Doc 20-1     Filed 07/15/21     Page 1 of 1



                     STATEMENT OF PAST DUE SUPPORT OWED FOR CHILD SUPPORT
Bankruptcy was filed on April 30, 2021. The most recent Order entered in this case required a payment
for child support of $499.92 per month. There was $900.00 in arrears due at the time that the Child
Support Order was established. The first payment of child support was due on November 15, 2019 and
lasts for 42 months until May 15, 2023.
                        Year 2019                     Year 2020                  Year 2021
              Due            Paid              Due         Paid          Due          Paid
January                                             499.92      1,059.84       499.92      1,059.84
February                                            499.92 -                   499.92      1,059.84
March                                               499.92 -                   499.92        529.92
April                                 400.00        499.92      1,059.84       499.92        529.92
May                                   493.00        499.92 -
June                                  493.00        499.92 -
July                                  493.00        499.92      1,059.84
August                                493.00        499.92 -
September                             493.00        499.92        529.92
October                               493.00        499.92      1,059.84
November              499.92          529.92        499.92 -
December              499.92          529.92        499.92      1,029.92
Subtotal              999.84        4,417.84      5,999.04      5,799.20     1,999.68      3,179.52
Total due      $    8,998.56   Total paid      $ 13,396.56 Total amount owed           $ (4,398.00)
          Statement of past due support owed for alimony
                     Year 2019                    Year 2020                Year 2021
             Due           Paid          Due           Paid        Due          Paid
January                                        875.00       875.00       875.00 -
February                                       875.00 -                  875.00       100.00
March                                          875.00 -                  875.00 -
April                                          875.00 -                  875.00 -
May                                            875.00 -                               100.00
June                                           875.00 -                               500.00
July                                           875.00 -
August                                         875.00 -
September                         300.00       875.00 -
October                                        875.00 -
November           875.00         875.00       875.00 -
December           875.00         875.00       875.00 -
Subtotal         1,750.00       2,050.00    10,500.00       875.00     3,500.00       700.00
Total due     $ 15,750.00 Total paid      $ 3,625.00 Total amount owed           $ 12,125.00

Total Alimony owed:     $ 12,125.00 Total Child Support owed:   $ (4,398.00)
Total owed: $ 7,727.00 Plus total arrears owed:    $     900.00
Total amount owed:      $ 8,627.00
Under penalty of perjury, I Efrain Navarette declare the facts stated in this statement of Past-Due
Support Owed for Child Support and Alimony are true.

Signature: _______________________                   Date: ______________________
